Citation Nr: 1420415	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-49 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for headaches, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right shoulder disability/arthritis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for left shoulder disability/arthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling.

6.  Entitlement to a total rating based on unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1987 to June 1989 and in the Army from October 1996 to October 2000 and December 2003 to April 2005.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2008 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the symptoms associated with service-connected PTSD, left and right shoulder, headache and foot disorders are more disabling than reflected by the currently assigned disability evaluations such that a total rating based on unemployability is warranted.  

Initially, the Board observes that following the issuance of a statement of the case in October 2009, additional VA outpatient clinical evidence dated between 2006 and 2010 was received containing relevant evidence in support of the claims on appeal.  Some of this evidence was not previously considered in the adjudication of this case.  The appellant has not waived consideration of this information by the agency of original jurisdiction.  As such, the Board cannot consider this evidence in the first instance and must remand this matter to the RO for a supplemental statement of the case. See 38 C.F.R. §§ 19.38, 20.1304(c) (2013). 

Review of the record discloses that the appellant has not had VA compensation and pension examinations for the claimed disorders in several years as of the date of this writing.  There is no evidence in the record that shows recent status of any of the disabilities for which he claims that higher ratings are warranted.  The Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the appellant will be provided the opportunity to report for current psychiatric, neurologic, and joint examinations.

Additionally, the record indicates that the Veteran receives VA outpatient follow-up for multiple complaints and disorders, including psychiatric and joint symptoms.  The Board observes, however, that the most recent VA clinical records date through March 2010.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA outpatient records dating from April 2010 should be requested and associated with the claims folder or placed in Virtual VA.

Accordingly, the case is REMANDED for the following actions:

1.  Request relevant VA outpatient records dating from April 2010 to the present and associate them with the claims folder or Virtual VA.  All attempts to obtain records should be documented.

2.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine the current severity of service-connected PTSD.  The examiner must review the claims folder and all Capri records prior to the examination and have access to Virtual VA as needed.  The examiner should indicate whether the file is reviewed.  All necessary tests and studies, including appropriate psychological studies and/or social and industrial survey (if deemed necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD.

The examiner must provide a full multi-axial evaluation, to include the assignment of a numerical score on the Global Assessment of Functioning (GAF) scale.  An explanation of the significance of the assigned numerical score relative to the appellant's ability to work should be provided. 

2.  Schedule the Veteran for a VA neurologic examination to determine the severity of his service-connected headaches.  The claims folder and access to Virtual VA must be made available to the examiner prior to completing the evaluation.  Following physical examination and review of the evidence, the examiner should provide an opinion as to whether the appellant has headaches that are prostrating in nature and if so, whether the prostrating attacks have occurred on average once in two months over the last several months, occurred an average of once a month over the last several months, or occur very frequently with completely prostrating and prolonged attacks productive of severe economic inadaptability.  The clinical findings should be reported in detail.  The examiner should provide an opinion as to the impact of headaches on the Veteran's ability to work.

3.  Schedule the Veteran for an appropriate VA examination to determine the status of service-connected left and right shoulder disability and bilateral pes planus.  The claims folder and access to Virtual VA must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported.  The examiner should provide ranges of motion for the service-connected disorders.  It is important that the examiner state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  The examiner should provide an opinion as to the impact of bilateral shoulder and bilateral pes planus on the Veteran's ability to work.

4.  The Veteran must be given adequate notice of the examinations, to include advising him of the consequences of failure to report. 38 C.F.R. § 3.655 (2013). 

5.  The RO should ensure that the medical reports requested above comply with this remand.  If a report is insufficient, it should be returned to the examiner for correction. 

6.  After taking any further development deemed appropriate, readjudicate the issues on appeal, to include the issue of entitlement to a total rating based on unemployability.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

